December 20, 1920. The opinion of the Court was delivered by
This is an appeal from an order of Judge Memminger, confirming a report of the master for Charleston county, and involves the question whether or not the bailment of a chose in action is within the terms of section 3740 of volume I of the Code of 1912.
Both the master and his Honor held that it did. The exceptions must be sustained. The statute does not apply to choses in actions, such as notes, bonds, mortgages, and such securities as usually are transferred by delivery or assignment.
The statute never contemplated that such securities should come within the terms of this section. It contemplated such tangible property as steam engines, pianos, organs, mules, stock of goods, and such property of like character, and never was intended to apply to negotiable securities, notes, bonds, mortgages, and such property as goes usually by assignment or actual delivery. The action applies to tangible personal property.
The agreement by which Campbell loaned his bonds to Mordecai, being a bailment of choses in action, was not required to be recorded under the terms of section 3740 of the Civil Code, and the judgment of the Circuit Court is reversed.
MESSRS. JUSTICES HYDRICK and FRASER concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE GAGE absent on account of sickness. *Page 258